Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  February 8, 2013                                                                      Robert P. Young, Jr.,
                                                                                                  Chief Justice

  145825-6                                                                              Michael F. Cavanagh
                                                                                         Stephen J. Markman
                                                                                             Mary Beth Kelly
                                                                                              Brian K. Zahra
                                                                                     Bridget M. McCormack,
  CYNTHIA NEAL VITTIGLIO,                                                                              Justices
           Plaintiff-Appellant,
  v                                                         SC: 145825-6
                                                            COA: 303724; 304823
                                                            Oakland CC: 2010-774722-DO
  THOMAS ANTHONY VITTIGLIO,
          Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 31, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         MARKMAN, J. (concurring).

         Although I concur in the order, I write separately because I believe the Court of
  Appeals reached the right result for the wrong reasons in its published opinion. In
  particular, I believe the Court of Appeals incorrectly concluded that settlements regarding
  marital property distributions constitute “domestic relations cases” for purposes of
  MCR 3.216, because only cases “as to child custody, parenting time, child support, or
  spousal support,” as set forth in MCL 552.502(m), constitute “domestic relations cases”
  for purposes of this rule. Moreover, the Court of Appeals incorrectly concluded in the
  alternative that the settlement was exempt from the statute of frauds, MCL 566.106 and
  MCL 566.108, because the settlement occurred “by act or operation of law.” However,
  the settlement did not occur by “act” because neither MCR 3.216 nor any act of the
  Legislature allows such a settlement, and it did not occur by “operation of law” because
  this Court has long understood “operation of law” to indicate “the manner in which a
  party acquires rights without any act of his own.” Merdzinski v Modderman, 263 Mich
  173, 175 (1933) (citation and quotation marks omitted). Plaintiff clearly acted in an
  affirmative and voluntary manner in reaching a settlement with defendant.
  Notwithstanding what I believe are the foregoing defects in the Court of Appeals’
  analysis, it is ultimately correct that plaintiff is bound by the settlement for three reasons:
                                                                                                               2

(1) plaintiff waived any objection to the mediation by expressly agreeing to the mediation
through her counsel’s signature on the January 11, 2011 order requiring the parties to go
to mediation and then failing to timely object to the mediation under MCR 3.216(D); (2)
plaintiff affirmed to the mediator that his recorded summary of the parties’ agreement
was accurate, and she agreed to the recited terms as a full and final binding settlement of
the case; and (3) defendant gave plaintiff a check for $1.2 million in reliance on the
settlement agreement, which was sufficient partial performance to take the oral settlement
out of the statute of frauds and render it enforceable. See Giordano v Markovitz, 209
Mich App 676, 679 (1995).




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         February 8, 2013                    _________________________________________
       p0205                                                                 Clerk